Title: Rent Settlement with Henderson Heirs, 25 January 1817
From: Minor, Peter,Minor, Dabney,Meriwether, William D.
To: Jefferson, Thomas,Randolph, Thomas Jefferson


          
            The undersigned to whom was refered a matter in controversy between the minor Legatees of Bennett Henderson decd & Ths Jefferson, after hearing the case & the testimony offered on both sides have come to the following decision—
            It appears from the testimony of sundry witnesses, that Thomas Jefferson has been in possession of the lands of Frances, Lucy, & Nancy C. Henderson since the year 1802—Of course he is Responsible to them for the rent of their part from that time untill the 1st of Jany 1817. when he gave up the possession—
            As to the question made by the said Thomas, ‘Have not these rents been paid?’
            It appears that he became possessed of these Lands by a deed from James L Henderson to Craven Peyton bearing date the 18th Sept 1803 1802 & by a further deed from John Henderson, 17th Novr 1807 who signs as Guardian for the three above named Legatees—But it is manifest that neither of these persons had a right to convey the lands in question;—which also seems to have been the opinion of the Purchaser; for an obligation is taken from each to make the title good, as the legatees shall respectively marry or come of age. The money therefore paid by Mr Jefferson for these lands cannot be claimed by him as an offset against the Rents. His Redress is against those of whom he purchased. It appears to us that the Sum of Seven Hundred & sixty six dollars & eighty cents is due from Mr Jefferson to the three above named Frances, Lucy & Nancy C. Henderson, as will appear by the following statement.—
            
            Th. Jefferson. Dr To. Frances. Lucy, & Nancy C Henderson.
            
              
                To rent of the field below Milton from the year—1802. to 1816 (both inclusive) at 40$ ⅌ year say 15 years
                $600
                
                
              
              
                Int. on do to Jan 1st 1817 14 yrs
                252
                
                
              
              
                310 
                852
                =
                $255.60 
              
              
                To rent of the field above Milton for the same time settled at the same sum ⅌ annum
                600
                
                
              
              
                Int on do—for 14 years
                252
                
                
              
              
                310.
                852
                =
                255.60 
              
              
                To rent of forest land for fire wood, (which seemed to be variable in its yearly value, we have however taken the lowest estimate) say 40$ ⅌ year for 15 years
                600
                
                
              
              
                Int on do. 14 years
                252
                
                
              
              
                310 
                852
                =
                255.60 
              
              
                Ball. due Hendersons Legatees
                
                $766 80.
              
            
            We have estimated the value of these three parcels of Land from the year 1802 to 1816 both inclusive with the interest to be $2556. three tenths of which sums due to the above named Frances. Lucy & Nancy C. Henderson which amounts to $766.80 & this estimate is made under the idea that the Taxes &c. has been, & should be paid by Mr Jefferson
            Given under our hands this 25th of Jan 1817
            
              
                P. Minor.
              
              
                Dabney Minor
              
            
          
          
            Received in full for the above award of $76680100 a draft on Bernard Peyton for this amount when paid
            
              
                W D Meriwether
              
              
                Attorney in fact for the three younger legatees of Bennet Henderson Dec
              
            
          
        